UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 000-28275 PFSweb, Inc. (Exact name of registrant as specified in its charter) Delaware 75-2837058 (State of Incorporation) (I.R.S. Employer I.D. No.) 505 Millennium Drive, Allen, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972)881-2900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ SmallerReportingCompany ¨ Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨No x At August 5, 2015 there were 18,031,738 shares of registrant’s common stock outstanding. PFSWEB, INC. AND SUBSIDIARIES Form 10-Q June 30, 2015 INDEX PART I. FINANCIAL INFORMATION Page Number Item1. Financial Statements: Consolidated Balance Sheets as of June 30, 2015 (Unaudited) and December 31, 2014 3 Unaudited Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2015 and 2014 4 Unaudited Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosure about Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosure 30 Item 5. Other Information 30 Item 6. Exhibits 31 SIGNATURES 33 2 PARTI. FINANCIAL INFORMATION ITEM1. Financial Statements PFSweb, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Data) (Unaudited) June 30, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $446 and $447 at June30, 2015 and December31, 2014, respectively Inventories, net of reserves of $635 and $768 at June30, 2015 and December31, 2014, respectively Other receivables Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net IDENTIFIABLE INTANGIBLES, net GOODWILL OTHER ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt and capital lease obligations $ $ Trade accounts payable Deferred revenue Accrued expenses Total current liabilities LONG-TERM DEBT AND CAPITAL LEASE OBLIGATIONS, less current portion DEFERRED REVENUE DEFERRED RENT OTHER LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY: Preferred stock, $1.00 par value; 1,000,000 shares authorized; none issued or outstanding — — Common stock, $0.001 par value; 35,000,000 shares authorized; 17,511,982 and 17,047,093 shares issued at June30, 2015 and December31, 2014, respectively; and 17,478,515 and 17,013,622 outstanding at June 30, 2015 and December31, 2014, respectively 17 17 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 14 Treasury stock at cost, 33,467 shares ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 PFSWEB, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Data) ThreeMonthsEnded SixMonthsEnded June 30, June 30, REVENUES: Product revenue, net $ Service fee revenue Pass-through revenue Total revenues COSTS OF REVENUES: Cost of product revenue Cost of service fee revenue Cost of pass-through revenue Total costs of revenues Gross profit SELLING, GENERAL AND ADMINISTRATIVE EXPENSES, including stock based compensation expense of $1,150 and $862 in the three months ended June 30, 2015 and 2014, respectively, and $1,954 and $1,656 in the six months ended June 30, 2015 and 2014, respectively. Loss from operations ) INTEREST EXPENSE, net Loss from operations before income taxes ) INCOME TAX EXPENSE 42 NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER SHARE: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: Basic Diluted COMPREHENSIVE LOSS: Net loss $ ) $ ) $ ) $ ) Foreign currency translation adjustment ) ) ) TOTAL COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 4 PFSweb, Inc. and Subsidiaries UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Gain on sale of fixed assets 20 — Provision for doubtful accounts 16 78 Provision for excess and obsolete inventory 9 5 Deferred income taxes 39 39 Stock-based compensation expense Non-cash compensation expense 87 — Changes in operating assets and liabilities: Restricted cash 34 ) Accounts receivable Inventories Prepaid expenses, other receivables and other assets ) Deferred rent ) Accounts payable, deferred revenue, accrued expenses and other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Acquisitions, net of cash acquired ) — Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from issuance of common stock Decrease (Increase) in restricted cash ) Payments on capital lease obligations ) ) Payments on debt, net ) ) Net cash used in financing activities ) ) EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Non-cash investing and financing activities: Property and equipment acquired under long-term debt and capital leases $ $ The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 5 PFSweb, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements 1. OVERVIEW AND BASIS OF PRESENTATION PFSweb, Inc. and its subsidiaries are collectively referred to as the “Company”; “Supplies Distributors” refers to Supplies Distributors, Inc. and its subsidiaries; “Retail Connect” refers to PFSweb Retail Connect, Inc.; “REV” collectively refers to REV Solutions, Inc. and REVTECH Solutions India Private Limited; “LAL” refers to LiveAreaLabs, Inc., “Moda” refers to Moda Superbe Limited, and “PFSweb” refers to PFSweb, Inc. and its subsidiaries, excluding Supplies Distributors and Retail Connect. PFSweb Overview PFSweb is a global provider of omni-channel commerce solutions, including a broad range of technology, infrastructure and professional services, to major brand name companies and others seeking to optimize their supply chain and to enhance their online and traditional business channels and initiatives in the United States, Canada, and Europe. PFSweb’s service offerings include website design, creation and integration, digital agency and marketing, eCommerce technologies, order management, customer care, logistics and fulfillment, financial management and professional consulting. Supplies Distributors Overview Supplies Distributors and PFSweb operate under distributor agreements with Ricoh Company Limited and Ricoh USA, Inc., a strategic business unit within the Ricoh Family Group of Companies, (collectively hereafter referred to as “Ricoh”), under which Supplies Distributors acts as a distributor of various Ricoh products. The majority of Supplies Distributors’ revenue is generated by its sale of product purchased from Ricoh. Supplies Distributors has obtained financing to fund the working capital requirements for the sale of primarily Ricoh products. Pursuant to the transaction management services agreements between PFSweb and Supplies Distributors, PFSweb provides to Supplies Distributors transaction management and fulfillment services, such as managed web hosting and maintenance, procurement support, web-enabled customer contact center services, customer relationship management, financial services including billing and collection services, information management, and international distribution services. Supplies Distributors does not have its own sales force and relies upon Ricoh’s sales force and product demand generation activities for its sale of Ricoh products. Supplies Distributors sells its products in the United States, Canada and Europe. All of the agreements between PFSweb and Supplies Distributors were made in the context of a related party relationship and were negotiated in the overall context of PFSweb’s and Supplies Distributors’ arrangement with Ricoh. Although management believes the terms of these agreements are generally consistent with fair market values, there can be no assurance that the prices charged to or by each company under these arrangements are not higher or lower than the prices that may be charged by, or to, unaffiliated third parties for similar services. All of these transactions are eliminated upon consolidation. Acquisition of REV On September 3, 2014, Priority Fulfillment Services, Inc. (“PFS”), a wholly-owned subsidiary of PFSweb, acquired the outstanding capital stock of REV, which provides eCommerce website technical design, development and support services, enabling retailers, manufacturers and suppliers to optimize the customer experience across multiple channels.REV maintains operations in the United States and India.The initial consideration paid for the shares was $3.2 million in cash payments.The purchase agreement provides for future earn-out payments (“REV Earn-out Payments”) payable in 2015 and 2016 based on REV’s achievement of certain 2014 and 2015 financial targets (the “2arn-out Payments” and “2arn-out Payments”, respectively), in each case, subject to guaranteed minimum and maximum payments and possible offsets for indemnification and other claims arising under the purchase agreement.During the three months ended June 30, 2015, the Company paid $1.1 million and issued 27,407 shares of common stock of the Company (approximately $0.3 million in value as of payment date) in payment of the 2arn-out Payments.At PFS’ election, up to $0.2 million of the 2arn-out Payments are payable in unregistered shares of common stock of the Company. As of June 30, 2015, the Company has recognized a total current liability of $1.7 million applicable to the 2arn-out Payments which have a guaranteed minimum of $0.7 million and maximum of $1.8 million.
